DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-8, 11, 13-18, 21-22, 26 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims as presented are directed towards a deblocking filtering control method (and deblocking filtering control device and corresponding non-transitory computer-readable storage medium comprising a computer program product). The closest prior art is directed towards Park et al., (U.S. Pub. No. 2008/0144722 A1) and Tourapis et al., (U.S. Pub. No. 2014002043). Park discloses a derivation process of boundary filtering strength (BS) which eliminates or diminishes blocking artifacts caused by illumination compensation (IC) and/or chrominance compensation, and a deblocking filtering method and apparatus method using the derivation process. Tourapis discloses one or more codecs may modified to consider weighting or illumination compensation parameters when determining a deblocking filter strength that is to be applied. However, the teachings of Tourapis and Park when considered individually or in combination, fails to explicitly disclose the deblocking filtering control method (and deblocking filtering control device and corresponding non-transitory computer-readable storage medium comprising a computer program product) as recited in the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA PRINCE whose telephone number is (571)270-1821. The examiner can normally be reached Monday-Friday, 6:00 am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M PRINCE/Primary Examiner, Art Unit 2486